DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received February 3, 2022 (the “Response”).  
Claims 1–3, 5–9, and 11–19 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
Claims 1–3, 5, and 6 are rejected under 35 U.S.C. § 103 as being obvious over Qi et al. (US 9,998,901 B2; filed Sept. 11, 2014) in view of Lee et al. (US 10,715,762 B2; PCT filed Feb. 1, 2017). 
Response to Arguments
	Applicants assert 
independent claim 1 has been amended by incorporating the limitations expressly recited in claim 4. Claim 4 depended from claim 3 so that the examiner regarded the subject matter of claim 4 as a conditional step. Since the features recited in claim 4 is now incorporated into claim 1, the determining step is not conditional so that the determining step should be performed.

Response 11.
	The Examiner respectfully disagrees.  Applicants do not consider the conditional steps in original method-claim 4 that are unrelated to any other claim.  See Office action 9 and ff. 2, 3, mailed August 30, 2021.  Method-claim 1 was amended to include the same conditional steps in original method-claim 4 that are unrelated to any other claim.  Thus, Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) is still applicable to amended method-claim 1.
The Rejection
Regarding claim 1, while Qi teaches a data transmission method which is performed by a client device (fig. 1, wireless device item 100-1 including P2P network selection component item 124-1) comprising one or more processors (fig. 1, processor circuit item 120-1) and a memory (Qi at least suggests wireless device item 100-1 includes memory; 9:49–10:7) in which one or more programs to be executed by the one or more processors are stored, the data transmission method comprising: 
receiving, from connected client devices (although fig. 1 illustrates wireless device item 100-2, “any number of wireless devices 100-a may be implemented” at 2:38–39), peer-to-peer (P2P) network information (“response with network connection information 220-a” at 3:23; “network connection capabilities communicated in the response 220-a” at 3:28–29) of the client devices;  
extracting whether network access is successful and network quality information (“the current connection to the discovered device does not deliver acceptable performance” at 7:37–39; “the performance (e.g., latency, throughput, or the like) of the network paths associated with the available P2P networks may be determined” at 7:41–43), which are matched with the P2P network information and pre-stored (pre-stored with respect to determining the current connection status over time); and 
determining one of a first data transmission path and a second data transmission path (fig. 1 illustrates a path involving items 210-1, 220-1) as a data transmission path (“. . . used to select to the P2P network type and connection path to use to deliver a desirable user experience” at 7:43–45) for the client devices based on whether network access is successful and the network quality information,
wherein the determining of the data transmission path comprises checking whether a network access success rate between each of the client devices (fig. 1, items 100-1, 100-2) is greater than or equal to a preset reference value (“performance (e.g., latency, throughput, or the like) of the network paths” at 7:41–42; “network performance thresholds may be used” at 7:46–47; “network conditions (e.g., latency, bandwidth, or the like)” at 7:51–52; “current Wi-Fi load, expected Service Session duration, or the like” at 7:60–61) based on the information on whether network access is successful (determining performance of the network path at 7:41–61 would not occur but for successful network access), 
extracting network quality information pre-stored for corresponding client devices when1 the network access success rate between the corresponding client devices is greater than or equal to the preset reference value, and 
determining2 one of the first data transmission path and the second data transmission path as the data transmission path for the corresponding client devices based on the extracted network quality information,
Qi does not teach the data transmission method performed by a computing device between the client devices.
Lee teaches a data transmission method (“establishing a P2P connection” at 46:14; “through the connection server 930, connection may be made between the electronic devices (e.g., the first electronic device 610 and the second electronic device 620) for video communication” at 46:16–19) performed by a computing device (fig. 9, item 930) between client devices (fig. 9, items 610, 620).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Qi’s data transmission method to be performed by a computing device between Qi’s client devices as taught by Lee “for sharing a video while performing a voice call between electronic devices.”  Lee 1:17–18; see also id. 46:15 (reciting “for video service connection”).  Moreover, it would have been obvious to do so because such a replacement of one of Qi’s client devices (i.e., wireless device item 100-1 including P2P network selection component item 124-1) that performs the data transmission method with Lee’s computing device (fig. 9, item 930) between the client devices yields predictable results to one of ordinary skill in the art.  See MPEP § 2143(B) (reciting “[t]he rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.”).
Regarding claim 2, while the Qi/Lee combination teaches wherein the second data transmission path (Qi fig. 1 illustrates a path involving items 210-1, 220-1) is a path that transmits data from one client device (Qi fig. 1, item 100-1) to another client device (Qi fig. 1, item 100-2) through a P2P connection (Qi 7:35–48),
the Qi/Lee combination does not teach the first data transmission path is a path that transmits data from one client device to another client device via the computing device.
Lee teaches a first data transmission path being a path (“a P2P connection” at 46:14) that transmits data from one client device (fig. 9, item 610) to another client device (fig. 9, item 620) via a computing device (fig. 9, item 930).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Qi/Lee combination’s first data transmission path to be a path that transmits data from one client device to another client device via a computing device as taught by Lee “for sharing a video while performing a voice call between electronic devices.”  Lee 1:17–18; see also id. 46:15 (reciting “for video service connection”).  
Regarding claim 3, Qi teaches wherein the determining of the data transmission path comprises checking whether a network access success rate between each of the client devices (fig. 1, items 100-1, 100-2) is less than a preset reference value (“performance (e.g., latency, throughput, or the like) of the network paths” at 7:41–42; “network performance thresholds may be used” at 7:46–47; “network conditions (e.g., latency, bandwidth, or the like)” at 7:51–52; “current Wi-Fi load, expected Service Session duration, or the like” at 7:60–61) based on the information on whether network access is successful (determining performance of the network path at 7:41–61 would not occur but for successful network access) and 
determining the first data transmission path as the data transmission path for corresponding client devices when3 the network access success rate between the corresponding client devices is less than the preset reference value.
Regarding claim 5, Qi teaches wherein the determining of the data transmission path comprises 
checking4 from the extracted network quality information whether a network quality by the first data transmission path between the corresponding client devices is superior to a network quality by the second data transmission path and 
determining5 the first data transmission path as the data transmission path for the corresponding client devices when6 the network quality by the first data transmission path is superior to the network quality by the second data transmission path.
Regarding claim 6, Qi teaches further comprising: 
when7 the network quality by the first data transmission path is not superior to the network quality by the second data transmission path, determining the second data transmission path as the data transmission path for the corresponding client devices; and 
transmitting8 P2P network information of a peer device to the corresponding client devices.
	
Allowable Subject Matter
Claim 7–9, 11 and 12 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20180302832-A1; US-20150382274-A1; US-20150281108-A1; and US-20140134955-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The extracting method-step is conditional and, therefore, need not be satisfied to meet claim 4.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Aug. 25, 2021); see also MPEP § 2111.04(II) (citing Schulhauser).
        
        2 The determining method-step depends on the extracted network quality information from the conditional extracting method-step.  Thus, the determining method-step is also conditional and, therefore, need not be satisfied to meet claim 4.  See Schulhauser.
        
        3 The determining method-step is conditional and, therefore, need not be satisfied to meet claim 3.  See Schulhauser.
        
        4 The checking method-step depends on the extracted network quality information from the conditional extracting method-step of claim 4.  Thus, the checking method-step is also conditional and, therefore, need not be satisfied to meet claim 5.  See Schulhauser.
        
        5 The determining method-step depends on the network quality from the checking method-step of claim 5 which, in turn, depends on the extracted network quality information from the conditional extracting method-step of claim 4.  Thus, the determining method-step is also conditional and, therefore, need not be satisfied to meet claim 5.  See Schulhauser.
        
        6 The determining method-step is also conditional and, therefore, need not be satisfied to meet claim 5.  See Schulhauser.
        
        7 The determining method-step is also conditional and, therefore, need not be satisfied to meet claim 6.  See Schulhauser.
        
        8 The transmitting method-step depends on the corresponding client devices from the extracting method-step of claim 4 which, in turn, is conditional.  See supra n. 2.  Thus, the transmitting method-step is also conditional and, therefore, need not be satisfied to meet claim 6.  See Schulhauser.